Citation Nr: 0426819	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-28 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder, and if so, whether the reopened claim should be 
granted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from April 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 determination of the 
Regional Office (RO) in Los Angeles, California.  The RO 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a right knee disorder.  A notice of 
disagreement (NOD) was received in November 2002, a statement 
of the case was issued in September 2003, and a substantive 
appeal was received in October 2003.

The claim of entitlement to service connection for a right 
knee disorder on the merits is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification if any further action is required 
on the part of the appellant.

FINDINGS OF FACT

1.  In a May 1987 rating decision, the RO denied service 
connection for a right knee disorder.  That decision was not 
appealed, and became final.

2.  Additional evidence submitted since the May 1987 rating 
decision is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the veteran's claim.

CONCLUSION OF LAW

Evidence received since the final May 1987 determination 
wherein the RO denied service connection for a right knee 
disorder is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

In view of the favorable disposition herein as to the issue 
of whether the veteran's claim may be reopened, there is no 
need for the Board to further address the notice and 
assistance requirements described above.

II.  Factual Background

The service medical records show that the veteran dislocated 
his right patella in both March 1981, at which time it was 
treated with a cast, and May 1981, when it was treated for 
one week with a knee immobilizer.  The records include a 
medical record from a private orthopedic surgeon, dated in 
November 1981, showing a diagnosis of recurrent lateral 
dislocation of both patellae.  X-ray films taken of the knees 
in November 1981 were normal.  An April 1982 record reveals a 
diagnosis bilateral patello-femoral arthrosis.  Right knee 
popping was document in records dated in June 1982.  The 
March 1983 separation examination report reflects that 
clinical evaluation of the lower extremities was normal.  The 
examiner noted that the veteran had undergone left knee 
surgery due to dislocation in 1979 and 1982.




The veteran filed his original compensation claim for a right 
knee injury in March 1987.  The RO denied the claim in May 
1987, reasoning that the service separation examination had 
showed no residuals affecting the right knee.  The veteran 
was notified of that decision in May 1987, and he did not 
file an appeal.  

The veteran filed to reopen his claim in September 2002.  
Submitted for the record in October 2002 was a lay statement 
from a military comrade of the veteran attesting that he 
personally witnessed the veteran's fall in service which 
resulted in a dislocated right knee and, ultimately, 
treatment with a leg splint.  The veteran himself also 
attested to the same information in an October 2002 
statement.

A private examination for VA purposes was conducted in 
October 2002.  The veteran complained of symptoms including 
knee pain and stiffness.  Examination of the right knee 
revealed evidence of painful motion and instability.  X-ray 
films showed multiple loose osseous bodies in the soft 
tissues.  A diagnosis of status post right knee trauma with 
residual pain, mild crepitus and limited range of motion.  

The veteran presented testimony at a videoconference hearing 
held before the undersigned Veterans Law Judge in June 2004.  
The veteran testified that he had misunderstood that he had 
only been service connected for a left knee injury in 1987, 
instead believing that service connection had been granted 
for both knees.  He stated that he did not recall receiving a 
letter in 1987 informing him of the denial of his right knee 
claim.  He testified that, after his right knee injury in 
service, although he experienced post-service symptoms, he 
did not sustain any post-service right knee injury.  

Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).


In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The May 1987 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
May 1987 decision, which was the last final adjudication that 
disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, at 1363.




The Board notes that effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed in September 2002, the new language of 38 C.F.R. 
§ 3.156(a) is applicable to his case.  Under its amended 
provisions, evidence is considered "new" if it was not 
previously submitted to agency decisionmakers.  See also 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran maintains that his current right knee problems 
are attributable to a dislocated right knee which was treated 
during service.  

As noted herein, in a May 1987 decision, the RO determined 
that service connection for a right knee disorder was not 
warranted.  The record contains notification to the veteran 
of that decision, also dated in May 1987, and the record 
reflects that the veteran did not appeal.  The May 1987 
rating action represents the most recent final decision 
regarding the claim.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103.  Accordingly, the Board must review the 
evidence submitted since the May 1987 decision in order to 
ascertain whether new and material evidence has been 
submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The Board initially wishes to address the veteran's 
statements that he thought service connection had been 
granted for a right knee disability in 1987, and that he does 
not recall being informed of the denial of that claim.  In 
this regard, the record contains notification from the RO 
dated in May 1987 advising him of both the grant of service 
connection for a left knee disability (for which a 10 percent 
evaluation was assigned) and the denial of a claim for a 
right knee disability.  That letter was sent to the veteran's 
address of record at that time, and there is no indication 
that the notice was undeliverable or was returned to VA.  The 
Board observes that, in April 1988, the veteran did provide a 
new address for the record, but not prior to that time.  

There is a presumption of regularity that attends the 
administrative functions of the Government.  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) 
the Court applied this presumption of regularity to 
procedures (mailing of notice letters of scheduled 
examinations at the RO (the law presumes the regularity of 
the administrative process "in the absence of clear evidence 
to the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64- 
65 (1992); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  
See McCullough v. Principi, 15 Vet. App. 272 (2001) 
(appellant's assertion that she did not recall receiving 
notice from originating agency that she had 180 days to 
request waiver of recovery of overpayment of death pension 
was not "clear evidence to the contrary" to rebut 
presumption that notice was properly mailed to her); YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (appellant's statement 
that she did not receive the November 1990 statement of the 
case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent); Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("appellant's statement of nonreceipt, standing alone, is 
not the type of 'clear evidence to the contrary' which is 
sufficient to rebut the presumption"); see also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith, and proof to the contrary must be almost irrefragable 
to overcome that presumption").

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity 
in the RO's mailing of notice and appellate rights to the 
veteran with regard to the May 1987 rating action.  The Board 
must therefore conclude that the veteran was notified of the 
denial of his right knee claim in May 1987, consistent with 
the notification letter which is on file, and that therefore 
the May 1987 rating action denying the right knee claim is 
final, subject to proper reopening with new and material 
evidence.  

Essentially, the critical inquiry as to the claim is whether 
any evidence has been submitted bearing on the matter of 
whether the veteran has a currently manifested right knee 
disorder and whether a reasonable probability exists that any 
such currently manifested condition is etiologically related 
to service.  

In sum, the only clinical evidence on file at the time of the 
May 1987 rating action denying the claim consisted of service 
medical records reflecting that the veteran was treated for a 
dislocated knee twice in 1981, and the separation examination 
dated in 1983 which showed no residual right knee disability.  

The evidence received since the 1987 rating action includes a 
2002 examination report noting the veteran's right knee 
problems in service and reflecting that the veteran has 
currently manifested symptoms of painful motion and 
instability of the right knee, diagnosed as status post right 
knee trauma with residual pain, mild crepitus, and limited 
range of motion.  The record also contains the veteran's lay 
statements and testimony to the effect that he had had 
continuous right knee problems since service, and that he has 
not sustained any post-service right knee injuries.  For the 
limited purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.  Hodge, at 1363.




The 2002 examination findings, as well as the lay statements 
and testimony of the veteran, bear directly and substantially 
upon the specific matter under consideration, inasmuch as 
this evidence establishes that the veteran has a currently 
diagnosed right knee disorder which may be etiologically 
linked to service, and was not of record at the time of the 
May 1987 rating decision.  This evidence is so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  The aforementioned evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the Board is required to reopen the 
previously denied claim.  In addition, additional development 
by the RO is needed before the Board can proceed to 
adjudicate the veteran's claim of entitlement to service 
connection for a right knee disorder on the merits.


ORDER

New and material evidence having been submitted; the claim of 
entitlement to service connection for a right knee disorder 
is reopened.


REMAND

With respect to the claim of entitlement to service 
connection for a right knee disorder, this claim has been 
reopened and the RO must now review the entire evidentiary 
record, in accordance with the regulatory and statutory 
provisions that govern the adjudication of reopened claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  As to 
veteran's claim on appeal on the merits, a remand is required 
for compliance with VA's duty to assist.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A; 38 C.F.R. § 3.159.  Although the Board 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

At this point, it appears clear that the veteran had problems 
involving a dislocated right knee in service.  The record 
currently contains a private medical evaluation conducted in 
October 2002, at which time a diagnosis of status post right 
knee trauma with residual pain, mild crepitus, and limited 
range of motion was made.  That examination report stated 
that no medical records were available for review, and no 
opinion was expressed regarding the etiology of the right 
knee disorder.  The Board believes it would prove helpful to 
schedule a VA examination to include a diagnosis of the 
veteran's currently manifested right knee disorder and an 
opinion as to whether this was at least as likely as not 
incurred in service, with the benefit of review of the 
medical evidence in the claims folder.  

In view of the foregoing, the Board requests that the RO 
accomplish the following directives so as to ensure an 
equitable and just determination.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The RO should contact the veteran and 
request any additional information (dates 
and treatment sources) pertaining to 
residuals of a right knee disorder since 
October 2002.  After securing the 
necessary releases, the RO should attempt 
to obtain any records so identified.

3.  Thereafter, the RO should schedule a 
VA examination to address the veteran's 
claimed right knee disorder.  The 
examiner should initially identify the 
veteran's reported symptoms and diagnose 
any currently manifested right knee 
disorder.  After a review of the 
veteran's claims folder and service 
medical records, the examiner should then 
provide the following opinion in 
conjunction with any/all currently 
manifested right knee disorder(s):  Is it 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any currently manifested right knee 
disorder is etiologically related to 
service (i.e. the right knee problems 
documented therein), or is such an 
etiology or relationship unlikely (i.e., 
less than a 50-50 degree of probability).  
Any studies or tests that are needed to 
make a determination should be conducted 
accordingly.  A written rationale and 
bases should support all conclusions.  It 
is critical that the claims folder be 
made available to the examiner in 
conjunction with the examination.

4.  The RO should review the record post-
examination and ensure that all questions 
posed in this Remand have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a request to 
obtain additional medical records or 
conduct additional tests), such 
development should also be accomplished.

5.  After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claim 
as noted herein.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



